Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species II in the reply filed on May 26, 2021, is acknowledged.  The traversal is on the ground(s) that the species are independent because Species I and II are variants of each other.  This argument is found persuasive, and thus, the restriction requirement made on April 29, 2021, is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitations of “a substrate,” “a graded planar buffer layer,” “a patterned mask,” are unclear because the preamble recites: “A nanowire structure.”  Note that the limitations in the body of the claim are not a part of the “nanowire structure,” and only the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-17 and 19-20, as best understood by the Office, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunert et al. (US 2017/0054021; hereinafter, Kunert).  
Regarding claims 1 and 11, Kunert discloses a structure and a method for manufacturing the structure (Figs. 2 and 5), comprising: 
providing a substrate 4 (Figs. 2 and 5, ¶ [0097]); 
providing a graded planar buffer layer 11 (Figs. 2 and 5, ¶ [0097]) on the substrate 4; 
providing a patterned mask 5 (Figs. 2 and 5, ¶ [0097]) on the graded planar buffer layer 11 (Figs. 2 and 5), the patterned mask 5 (Figs. 2 and 5) comprising an opening through which the graded planar buffer layer 11 is exposed (Figs. 2 and 5); and 
providing a nanowire 3, 12 (Figs. 2 and 5, ¶ [0097]) on the graded planar buffer layer 11 (Figs. 2 and 5) in the opening of the patterned mask 5, wherein a lattice constant of the graded planar buffer layer 11 (Figs. 2 and 5) is between a lattice constant of the substrate 4 and a 
Regarding claims 2 and 12, Kunert further discloses: wherein the lattice constant of the graded planar buffer layer 11 (Figs. 5 and 2) at least partially transitions between the lattice constant of the substrate 4 (Figs. 5 and 2) and the lattice constant of the nanowire 3, 12 (Figs. 2 and 5, ¶ [0018], ¶ [0072]-[0074]) between a first surface of the graded planar buffer layer 11 on the substrate 4 and a second surface of the graded planar buffer layer 11 on which the nanowire is provided 3, 12 (Figs. 2 and 5). 
Regarding claims 3 and 13, Kunert further discloses wherein the lattice constant of the graded planar buffer layer 11 (Figs. 5 and 2) completely transitions between the lattice constant of the substrate 4 (Figs. 5 and 2) and the lattice constant of the nanowire 3, 12 (Figs. 2 and 5, ¶ [0018], ¶ [0072]-[0074]) between the first surface of the graded planar buffer layer 11 and the second surface of the graded planar buffer layer 11  (Figs. 2 and 5). 
Regarding claims 4 and 14, Kunert further discloses wherein the graded planar buffer layer 11 (Figs. 2 and 5) is a blanket layer on an entire surface of the substrate 4 (Figs. 2 and 5). 
Regarding claims 5 and 15, Kunert further discloses wherein the graded planar buffer layer 11 (Figs. 2 and 5) comprises a plurality of discrete layers (¶ [0084]), each having different properties (¶ [0081]). 
Regarding claims 6 and 16, Kunert further discloses wherein the graded planar buffer layer is electrically insulating (¶ [0077]). 
Regarding claims 7 and 17, Kunert further discloses wherein a thickness of the graded planar buffer layer is between 100 nm and 50000 nm (¶ [0075]). 

Regarding claims 10 and 20, Kunert further discloses: 
wherein a lattice constant of the nanowire buffer layer 12 (Figs. 2 and 5) is between the lattice constant of the graded planar buffer layer 11 (Figs. 2 and 5) and a lattice constant of the active layer 3 (¶ [0072]-[0076]); and
further comprising a superconductor layer on the nanowire (¶ [0140]).

Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record neither anticipates nor renders obvious all the limitations of claims 8 and 18, including: wherein the substrate comprises one of indium phosphide, gallium antimonide, and gallium arsenide; the graded planar buffer layer comprises one or more layers each comprising one or more of indium aluminum arsenide, indium gallium arsenide, and aluminum gallium arsenide antimonide; and the nanowire comprises one of indium arsenide, indium antimonide, and indium arsenide antimonide. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABUL KALAM/Primary Examiner, Art Unit 2829